Citation Nr: 0818031	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), from 
August 17, 2004, to April 5, 2007.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from April 6, 2007, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to October 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.

The Board notes that the veteran has perfected an appeal of 
the matter of an effective date prior to April 6, 2007 for a 
70 percent rating.  However, that matter is encompassed by 
the matter of entitlement to a rating greater than 50 percent 
for PTSD prior to April 6, 2007.  Accordingly, it will not be 
treated as a separate issue on appeal.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court discussed the concept of 
the "staging" of ratings, finding that in cases, such as 
this, where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126-28.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A September 2006 VA medical record indicates that the veteran 
had been on leave from a full time job after having filed a 
grievance.  It also reports that she had received 6 weeks of 
counseling through the employee assistance program at Hill 
Air Force Base.  This apparently occurred sometime in 2006.  
The veteran stated in April 2007 that she had been unemployed 
since July 11, 2006, when work related stress caused her to 
resign and file a Workman's Compensation claim.  The records 
of treatment she received through the employee assistance 
program are relevant and so they should be obtained, as well 
as any records related to her Workman's Compensation claim.  

Additionally, the most recent VA treatment record is dated 
May 29, 2007, and there appears to be ongoing treatment.  
Accordingly, any recent VA medical records and another VA 
psychiatric examination will be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
records of counseling the veteran 
received through the employee 
assistance program at Hill Air Force 
Base in or about 2006.  

2.  Make arrangements to obtain all VA 
medical records of psychiatric 
treatment the veteran has received 
since May 2007.  

3.  Make arrangements to obtain from 
the Workman's Compensation Commission 
any records pertinent to the veteran's 
claim for disability benefits in 2006, 
as well as the medical records relied 
upon concerning that claim.

4.  After receipt of any additional 
records, schedule the veteran for a VA 
psychiatric examination in order to 
determine the severity of her service-
connected PTSD.  The claims folder 
should be provided to the examiner for 
review.  All indicated tests, studies 
and interviews should be conducted.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
her service-connected PTSD.  The 
examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the 
effect, if any, of the veteran's PTSD 
on her social and industrial 
adaptability.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the 
veteran's work, social, and school 
history.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.

The examiner should also:

(a) provide GAF scores for the PTSD 
diagnosis for every year since 2004 
explaining what the scores represent; 
and 

b) reconcile the disparity of GAF 
scores of record and identify the signs 
and symptoms of PTSD that demonstrate 
an increase or decrease in severity of 
disability during the time period from 
August 2004 to present, if any.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusions.

5.  Finally, readjudicate the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

